MINERAL PROPERTY
SALE AND PURCHASE AGREEMENT








BETWEEN


LAUREN NOTAR


AND


SOURCE GOLD CORP.












LN MINERAL CLAIMS


THUNDER BAY MINING DIVISION




NORTHERN ONTARIO
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS


DEFINITIONS
3
   
REPRESENTATIONS AND WARRANTIES OF NOTAR
4
 
 
REPRESENTATIONS AND WARRANTIES OF SOURCE
5
   
OFFER OF SALE
5
   
OFFER TO PURCHASE
6
   
CLOSING
6
   
CONFIDENTIAL INFORMATION
6
   
GENERAL
6
   
SCHEDULE “A”
DESCRIPTION OF PROPERTY
 



 
2

--------------------------------------------------------------------------------

 




SALE AND PURCHASE AGREEMENT




THIS AGREEMENT made effective as of the 30TH day of July, 2010.




BETWEEN:
LAUREN NOTAR, an individual having a residence at; 205 Pine Cove Road,
Burlington, Ontario, Canada.


(hereafter “Notar”)


- and -


SOURCE GOLD CORP., a body corporate, incorporated under the laws of Alberta and
having offices at; 2 Toronto Street, Suite 234, Toronto, Ontario, Canada.


(hereafter “Source”)




WHEREAS:


A. Notar is the holder of or is entitled to become the holder of all Property
Rights related to the Property; and


B. Notar has agreed to offer to Source the right to acquire a 100% interest in
and to the Property Rights and the Property, on the terms and conditions
hereinafter set forth;




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of
$10.00 now paid by Source to Notar (the receipt of which is hereby
acknowledged), the parties agree as follows:


DEFINITIONS


1.1 For the purposes of this Agreement the following words and phrases shall
have the following meanings, namely:


a)  
“Agreement” means this agreement and any amendments thereto from time to time;

 
b)  
“Closing” means the closing of this Agreement, on or before 12:00 o’clock noon,
EDT, on August 1, 2010.



c)  
“Notar” means Lauren Notar.

 
d)  
“Property” means the exploration properties and lands located in the Province of
Ontario all as more particularly described in Schedule “A” hereto;

 
 
3

--------------------------------------------------------------------------------

 
 
e)  
“Property Rights” means all applications for permits for general reconnaissance,
permit for general reconnaissance, interim approvals, applications for contracts
of work, contracts of work, licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration and
development of the Property, or for the purpose of placing the Property into
production or continuing production therefrom.



f)  
 “Source” means Source Gold Corp.;



REPRESENTATIONS AND WARRANTIES OF NOTAR


2.1           Notar hereby acknowledges and confirms that it holds the Property
Rights related to an undivided one hundred (100%) percent interest in the
Property as at the date hereof.


2.2  
Notar represents and warrants to Source  that:

a)  
Notar is lawfully authorized to hold his interest in the Property and will
remain so entitled until 100% of the interests of Notar in the Property have
been duly transferred to Source as contemplated by the terms hereof;

b)  
Notar is an individual, has attained the age of majority and is legally
competent to execute this agreement and to take all actions required pursuant
thereto and that upon the execution and delivery, this agreement, will
constitute a legal, valid and binding contract of Notar enforceable  against
Notar in accordance with its terms;

c)  
as at the date hereof and at the time of transfer to Source of an interest in
the mineral claims and/or exploration licenses comprising the Property Notar is
and will be the beneficial owner of its interest in the Property free and clear
of all liens, charges, claims, royalties or net profit interests of whatsoever
nature, and no taxes or rentals will be due in respect of any thereof;

d)  
Notar has the right and capacity to deal with the Property and the right to
enter into this Agreement and to dispose of his right, title and interest in the
Property as herein contemplated;

e)  
there is no adverse claim or challenge against or to Notar’s interest in the
Property, nor to the knowledge of Notar is there any basis therefore, and there
are no outstanding agreements or options to acquire or purchase such interest in
the Property or any portion thereof other than this Agreement;

f)  
no person has any royalty, net profit interests or other interest whatsoever in
the Property;

g)  
Notar is duly authorized to execute  this Agreement and for the performance of
this Agreement by her, and the consummation of the transactions herein
contemplated will not conflict with or result in any breach of any covenants or
agreements contained in, or constitute a default under, or result in the
creation of any encumbrance under the provisions of its articles or constating
documents or any indenture, agreement or other instrument whatsoever to which
Notar is a party or by which he is bound or to which he or the Property may be
subject;

h)  
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, the placing of Notar in bankruptcy or
subject to any other laws governing the affairs of and insolvent person;

i)  
there are no claims, proceedings, actions or lawsuits in existence with respect
to the right, title, estate and interest of Notar in the Property;

j)  
to the best of her information and belief, all laws, regulations and orders of
all governmental agencies having jurisdiction over the Property have been
complied with by Notar;

k)  
to the best of his information and belief Notar is in good standing under all
agreements and instruments affecting the Property to which she is a party or is
bound.



2.3 The representations and warranties contained in this section are provided
for the exclusive benefit of Source, and a breach of any one or more thereof may
be waived by Source in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty, and the representations and warranties contained in this section shall
survive the execution hereof.
 
 
4

--------------------------------------------------------------------------------

 


2.4 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to Source the interest to be acquired hereunder and there shall not
be any merger of any covenant, representation or warranty in such assignments,
transfers, conveyance or documents, any rule or law, in equity or statute to the
contrary notwithstanding.


REPRESENTATIONS AND WARRANTIES OF SOURCE


3.1  Source  represents and warrants to Notar  that:
a)  
it has been duly incorporated and validly exists as a corporation in good
standing under the laws of its jurisdiction of incorporation;

b)  
it is or will be prior to acquiring any undivided interest in the Property
hereunder, lawfully authorized to hold mineral claims and real property under
the laws of the jurisdiction in which the Property is situate;

c)  
it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transaction herein contemplated by it will not conflict with or result in
any breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
articles or the constating documents of it or any shareholders' or directors'
resolution, indenture, agreement or other instrument whatsoever to which it is a
party or by which they are bound or to which it or the Property may be subject;
and,

d)  
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of
Source or the placing of Source in bankruptcy or subject to any other laws
governing the affairs of insolvent corporations.



3.2 The representations and warranties contained in this section are provided
for the exclusive benefit of Notar and a breach of any one or more thereof may
be waived by Notar in whole or in part at any time without prejudice to its
rights in respect of any other breach of the same or any other representation or
warranty, and the representations and warranties contained in this section shall
survive the execution hereof.


3.3 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to Notar the interest to be acquired hereunder and there shall not
be any merger of any covenant, representation or warranty in such assignments,
transfers, conveyance or documents, any rule or law, in equity or statute to the
contrary notwithstanding.


OFFER OF SALE


4.1 Notar hereby irrevocably grants to Source the sole and exclusive right to
acquire all of the right, title, estate and interest of Notar’s one hundred
(100%) percent net undivided interest in and to the Property Rights and
Property, free and clear of all charges, encumbrances, claims, royalties and net
profit interests of whatsoever nature in consideration of Twenty Thousand
Dollars ($20,000) in the currency of the United States payable way way of an
interest free Promissory Note due and payable not later than November 30, 2010.
 
 
5

--------------------------------------------------------------------------------

 
 
OFFER TO PURCHASE


5.1 Source hereby offers to purchase from Notar the Property pursuant to the
terms and conditions outlined in para. 4.1 .


CLOSING


6.1 The Closing of this Agreement shall take place not later than at 12 o’clock,
noon, PDT, on August 1, 2010, at the offices of Source.


6.2 Upon the Closing of this agreement;
i.  
Notar shall deliver to Source such number of duly executed transfers which in
the aggregate convey Notar's interest to be acquired hereunder in the Property
in favour of Source, and;

ii.  
Source shall deliver to Notar an interest free Promissory Note in the amount of
Twenty Thousand Dollars ($20,000) in the funds of the United States due and
payable not later than Novermber 30, 2010.

 
6.3 Notar and Source will use their best efforts to assist each other in
obtaining the requisite regulatory approvals required in connection with the
execution, delivery and performance of this Agreement.


CONFIDENTIAL INFORMATION


9.1 The parties to this Agreement shall keep confidential all books, records,
files and other information supplied by any party to one of the other parties or
to their employees, agents or representative in connection with this Agreement
or in respect of the activities carried out on the Property by a party, or
related to the sale of minerals, or other products derived from the Property,
including all analyses, reports, studies or other documents prepared by a party
or its employees, agents or representatives, which contain information from, or
otherwise reflects such books, records, files or other information. The parties
shall not and shall ensure that their employees, agents or representatives do
not disclose, divulge, publish, transcribe, or transfer such information, all or
in part, without the prior written consent of the other parties, which may not
be arbitrarily withheld and which shall not apply to such information or any
part thereof to the extent that:
a) prior to its receipt by a party such information was already in the
possession of such party or its employees, agents or representatives; or
b) in respect of such information required to be publicly disclosed pursuant to
applicable securities, regulatory or corporate laws.


GENERAL


13.1 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.
13.2 No consent or waiver expressed or implied by any party in respect of any
breach or default by any other party in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach of default.
13.3 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance and do such
further and other acts which may be reasonably necessary or advisable to carry
out fully and effectively the intent and purpose of this Agreement or to record
wherever appropriate the respective interest from time to time of the parties in
the Property.
13.4 This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
13.5 This Agreement shall, (i) be governed by and construed in accordance with
the laws of Alberta and the parties hereby irrevocably attorn to the
jurisdiction of the said province and (ii) be subject to the approval of all
securities regulatory authorities having jurisdiction, such approvals will be
sought in a timely and diligent manner.
 
 
6

--------------------------------------------------------------------------------

 
 
13.6 Time shall be of the essence in this Agreement.
13.7 Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.
13.8 The rights and obligations of each party shall be in every case several and
not joint or joint and several.
13.9 This Agreement may be executed in any number of identical counterparts
which shall constitute an original and collectively and separately constitute a
single instrument or agreement.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.




LAUREN  NOTAR
 
 
/s/ Lauren Notar
/s/ Robert Hollis
 
witness
 
 
Robert Hollis
 
name of witness
   
SOURCE ENERGY CORP..
 
 
/s/ Lauren Notar
 
Lauren Notar, Pres. & CFO
 



 
7

--------------------------------------------------------------------------------

 
 
Schedule A
to the
Mineral Property
Sale and Purchase  Agreement
date July 30, 2010  




Description of Property
(attached hereto)


 
THUNDER BAY Mining Division – 408330 – NOTAR, LAUREN ALEXA


Township/Area
Claim Number
Recording Date
Claim Due Date
Status
Percent
Option
Work Required
Total
Applied
Total
Reserve
Claim Bank
BARBARA
1205041
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
BARBARA
4248168
2010-Apr-16
2010-Apr-16
A
100%
$3,200
$0
$0
$0
MEANDER
4247992
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
MEANDER
4248562
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
MEANDER
4248563
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
MEANDER
4248564
2010-Apr-16
2010-Apr-16
A
100%
$3,200
$0
$0
$0
MEANDER
4248567
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
MEANDER
4254287
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
MEANDER
4256986
2010-Apr-07
2010-Apr-16
A
100%
$6,400
$0
$0
$0
MEANDER
4256987
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
MEANDER
4256988
2010-Apr-16
2010-Apr-16
A
100%
$6,400
$0
$0
$0
TYROL LAKE
4248566
2010-Apr-07
2010-Apr-16
A
100%
$5,600
$0
$0
$0
TYROL LAKE
4254241
2010-Apr-07
2010-Apr-16
A
100%
$2,000
$0
$0
$0



 
8

--------------------------------------------------------------------------------

 
 
RESOLUTION
of the
BOARD OF DIRECTORS
of
SOURCE GOLD COPR.
(the “Company”)




BE IT RESOLVED THAT the Company’s wholly owned Canadian subsidiary, Northern
Bonanza Inc. an Ontario incorporated company, be listed as the actual
holder/owner of the attached listed claims in Northern Ontario.


THIS RESOLUTION being signed by all the Directors of the Corporation is hereby
passed and confirmed.


DATED at the city of Toronto, in the Province of Ontario, this 30 day of July,
2010.






Per /s/ Lauren Notar
Lauren Notar, President